MEMORANDUM DECISION
                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                        Jun 15 2016, 7:54 am

this Memorandum Decision shall not be                              CLERK
                                                               Indiana Supreme Court
regarded as precedent or cited before any                         Court of Appeals
                                                                    and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE
Vassil Marinov
West Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Vassil Marinov,                                          June 15, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         79A05-1510-PL-1615
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
UMR Cobra,                                               The Honorable Randy J. Williams,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D01-1409-PL-64



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1510-PL-1615 | June 15, 2016   Page 1 of 4
                                              Case Summary
[1]   Vassil Marinov appeals the dismissal of his lawsuit against UMR Cobra.1

      Finding no error, we affirm.



                              Facts and Procedural History                                    2




[2]   Marinov, acting pro se, filed a lawsuit against UMR Cobra, describing his claim

      as follows: “Annulment of UMR-Cobra medical insurance of my name and

      recovery of sums paid under this insurance. UMR-Cobra did on my name

      medical insurance without my consent and explicitly told them disagreement

      from 01.01.12 to 02.25.13.” He requested a judgment in the amount of

      $6000.00.

[3]   A year into the litigation, UMR Cobra filed a Motion to Dismiss for Failure to

      Name the Real Party in Interest. On July 20, 2015, the trial court held a

      hearing and signed an order stating that the case would be dismissed if Marinov



      1
       UMR is a third-party administrator of health-insurance claims. See https://www.umr.com (last visited
      May 16, 2016). Presumably, “UMR Cobra” is a reference to the division of UMR that deals with coverage
      under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Pub. L. No. 99-272, 100
      Stat. 82. The defending entity did not file an appellate brief clarifying its legal name, and because the trial
      court adopted Marinov’s naming of that entity, we will do the same.
      2
        Our review of this matter has been somewhat hindered by the fact that Marinov has not filed an appendix
      containing the relevant trial-court documents. However, on March 2, 2016, he tendered a brief to which he
      attached several such documents. The Clerk of this Court rejected that brief, in part because most of those
      documents are not permitted to be included with an appellant’s brief. See Ind. Appellate Rule 46. Marinov
      then filed an amended brief to which he attached only two trial-court orders. Even though Marinov’s
      original brief was rejected, we will, in order to resolve his appeal, rely on some of the documents that were
      attached to that brief (a copy of which remains in this Court’s file). We will also rely on the Chronological
      Case Summary that was attached to the Amended Notice of Completion of Clerk’s Record filed with this
      Court by the trial court clerk on December 8, 2015.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-PL-1615 | June 15, 2016                 Page 2 of 4
      did not join a person named Rajat Raina as a party within fifteen days. On

      August 11, 2015, Marinov had not done so, and the trial court issued an order

      dismissing the case.


[4]   On August 17, 2015, Marinov filed a motion to correct error. In it, he claimed

      that he had been out of the country for medical reasons, that his relatives in

      Indiana had not been able to contact him to notify him of the hearing on July

      20, 2015, and that he was unaware of the trial court’s order requiring him to

      add Rajat Raina as a party. The trial court denied Marinov’s motion.

[5]   Marinov, still proceeding pro se, now appeals.



                                 Discussion and Decision
[6]   Marinov appeals the trial court’s denial of his motion to correct error. We

      review such rulings under the deferential abuse-of-discretion standard. In re

      Estate of Young, 988 N.E.2d 1245, 1247 (Ind. Ct. App. 2013). A trial court has

      abused its discretion if its decision is against the logic and effect of the facts and

      circumstances before the court. Id. at 1248.


[7]   Marinov has not persuaded us that the trial court abused its discretion. Indiana

      Trial Rule 59(H)(1) provides that where, as here, a motion to correct error is

      based on evidence outside the record, “the motion shall be supported by

      affidavits showing the truth of the grounds set out in the motion and the

      affidavits shall be served with the motion.” Marinov claimed in his motion that

      he was out of the country and did not receive notice of the dismissal hearing or

      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-PL-1615 | June 15, 2016   Page 3 of 4
      the trial court’s post-hearing order, but he did not provide any affidavits or

      other evidence to support these claims. This failure alone justified the denial of

      his motion.


[8]   Moreover, even assuming that Marinov’s claims about being out of the country

      are true, he would not be entitled to relief. There is no indication in the record

      of when he left the country or when he returned to Indiana, no indication that

      he notified the court that he would be leaving the country, and no indication

      that he made any arrangements to deal with the case while he was away, even

      by simply maintaining contact with his relatives here in Indiana. Under these

      circumstances, the trial court acted well within its discretion when it denied

      Marinov’s motion.

[9]   Affirmed.

      Barnes, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A05-1510-PL-1615 | June 15, 2016   Page 4 of 4